        Case 1:20-cv-00119-SPW-TJC Document 11 Filed 10/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  RED LODGE ALES BREWING
  COMPANY, a Montana corporation,                    CV 20-119-BLG-SPW-KLD

                       Plaintiff,
                                                      ORDER OF RECUSAL
  vs.

  AXIOM LLC d/b/a LOCKHORN
  HARD CIDER, a Montana limited
  liability company,

                       Defendant.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 8th day of October, 2020.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
